By the Court.
The judgment of the court of common pleas-must be affirmed, upon the principles settled in the case of Hamor v. Moore’s Adm’rs, 8 Ohio St. 239.
The note in the case before the court was a gift, and its delivery was the delivery of a promise only, and not of the thing promised. The promise being unfulfilled at the death of the maker of the note, the gift failed. And as the promise was without consideration and could not have been enforced against the maker in hi»i lifetime, it can not be against his executor.

Judgment affirmed.